DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/2/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Lindsay Adams on 5/4/2021.
The application has been amended as follows: 
In claim 1, line 10, after the words “intermediate layer” the words ---wherein the blend of each intermediate layer comprises electrospun fibroin and electrospun polyurethane, and--- were added. 
Claim 19 was canceled. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Petrini in view of Kaplan as applied in the 2/18/2021 Office Action.  However, neither reference teaches electrospun fibroin and electrospun polyurethane in a blend; rather, Petrini teaches silk fibroin coated on a polyurethane substrate (abstract).  
The next closest prior art is Uden et al. (Electrospun fibroin/polyurethane hybrid meshes: Manufacturing, characterization, and potentialities as substrates for haemodialysis arteriovenous grafts, Society for Biomaterials 2018 (cited in Applicant’s 6/13/2019 IDS).  While this reference does teach electrospun blends of polyurethane and fibroin, there is no teaching or suggestion to provide peripheral layers of fibroin and the electrospun blend of fibroin and polyurethane for intermediate layers. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/
Primary Examiner, Art Unit 3774